DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 6/7/2022.
Claims 1-18 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election of Invention I and Species I in the reply filed on 6/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6 and 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention/Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2022.
Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 recites “wherein said semiconductor package structure is surface mount diode” which the Examiner suggests amending to “wherein said semiconductor package structure is a surface mount diode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said extension portion” in lines 8-9 of the claim, which is indefinite and unclear, since the claim previously introduces “two extension portions” in line 7 of the claim and thereby it is unclear which specific extension portion of the previously introduced “two extension portions” is being referenced in the limitation “said extension portion” in lines 8-9 of claim 1.
Note the dependent claims 2-5 and 7-10 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsunami (US 2008/0006937 A1).
Regarding independent claim 1, Figure 3f of Matsunami discloses a semiconductor package structure, comprising: 
a lead frame 314 (“lead frame”- ¶0031, which includes portions 314a and 314b) with a front surface (i.e., collectively the top surfaces of 314a and 314b) and a back surface (i.e., collectively the bottom surfaces of 314a and 314b)opposite to said front surface; 
a die 316 (“die”- ¶0033) disposed on said front surface of said lead frame 314; and 
a molding piece 320 (“packaging material”- ¶0035) disposed on said front surface of said lead frame 314 and encapsulating said die 316; 
wherein said lead frame 314 is provided with two extension portions 314a extending respectively from two sides of said molding piece 320 in a first direction, and said extension portion 314a is provided with said front surface and said back surface concaved (Note; the outer portions of the front surface of lead frame 314 are concaved relative to topmost surface of lead frame 314, and the center portion of the back surface of lead frame 314 is concaved relative to the bottommost surface of lead frame 314) in a thickness direction of said lead frame 314, and plating layers 315 (“protective layers... formed by electroless plating”- ¶0031) are formed on said concaved front surface and said concaved back surface of said extension portion 314a.
Regarding claim 2, Figures 1a and 1b of Matsunami disclose the semiconductor package structure urther comprising a lateral recess (i.e., the space between adjacent portions of leads 104, which are analogous to leads 314a) formed on a lateral surface of said extension portion 314a, and said lateral recess extends from said front surface to said back surface of said extension portion 314a.
Regarding claim 3, Figure 1c of Matsunami discloses wherein said plating layer 104e (which is analogous to layer 315) is formed on said lateral recess, since layer 104e is formed on the exposed portions of leads 104 except portions 104b of leads 104, and thereby layer 104e would be in the space between adjacent leads 104 which defines the claimed “lateral recess”.
Regarding claim 4, Figure 3f of Matsunami discloses wherein said concaved front surface and said concaved back surface of said extension portion 314a are opposite to each other through said extension portion 314a.
Regarding claim 5, Figure 3f of Matsunami discloses wherein said front surface of said extension portion is gradually concaved toward one end of said extension portion 314a in said first direction.
Regarding claim 7, Figure 3f of Matsunami discloses wherein said plating layer 315 on said back surface of said extension portion 314a extends beyond said extension portion 314a in said first direction.
Regarding claim 8, Figure 3f of Matsunami discloses wherein said lead frame 314 has a first portion 314b and a second portion 314a, and said die 316 is disposed on said first portion 314b and is electrically connected to said second portion 314a through bonding wires 318 (“wires”- ¶0034).
Regarding claim 9, Figure 3f of Matsunami discloses wherein said concave back surface of said extension portion 314a is a stamping recess or a V-cut, since the concave back surface is formed by a mechanical press (¶0037) which is a stamping process.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunami in view of Li et al. (Patent No. US 10,440,813 B1, hereinafter “Li”).
Regarding claim 10, Figure 3f of Matsunami discloses wherein said semiconductor package structure is a microelectronic device such as a MEMS device (¶¶0030, 0033).
Matsunami does not expressly disclose wherein the microelectronic device is a surface mount diode. 
Li discloses a semiconductor package structure which is a microelectronic device 32, 34 (“microelectronic devices”- Col. 5, Line 23) such as a MEMS device or a surface mount diode (Col. 1, Line 24 and Col. 5, Lines 39-45).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsunami such that the microelectronic device is a surface mount diode as taught by Li for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of microelectronic device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kobayashi et al. (US 2001/0011598 A1), which discloses a semiconductor package structure comprising a die disposed on a lead frame and covered by a molding piece, wherein the lead frame includes two extension portions extending beyond the molding member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/           Primary Examiner, Art Unit 2895